Case 4:18-cv-00644 Document 65-3 Filed on 11/18/19 in TXSD Page 1 of 2




                       EXHIBIT KK

        Draycott Deposition Exhibit No.                    5,
                       HOU00005053
      Case 4:18-cv-00644 Document 65-3 Filed on 11/18/19 in TXSD Page 2 of 2




               CITY OF HOUSTON                                                        Interoffice
                                      Fire Department                                  Correspondence




To:     Jane Draycott                                   From:      Daniel G. Snell
        PR 116978                                                  Executive Assistant Fire Chief
        Firefighter - 54A                                          Planning & Homeland Security

                                                        Date:      September 22, 2009   – 1740 hrs

                                                        Subject:   Return to Duty


You are hereby directed to return to duty effective 0630 hours on Wednesday, September 23,
2009. You are to report to Fire Station 99A on Fill-in Duty until further notice. An official
correspondence will be conveyed to you on September 23, 2009 indicating a “temporary
assignment” to Station 99A Shift. You may retrieve your gear and personal belongings from
Station 54 as needed.

If you have any questions regarding this directive, contact me personally at 713-859-0590.




Daniel G. Snell
Executive Assistant Fire Chief
Planning & Homeland Security




Cc:    George McAteer – District 54
       Isador Tamez – Station 54A
       Phil Boriskie – Fire Chief




                                                                                                        HOU00005053
